Citation Nr: 0933793	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.

2.  Entitlement to service connection for restless leg 
syndrome.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis/sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to May 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  

In September 2008, the Board remanded the issues appeal, as 
well as claims for service connection for sleep apnea, 
irritable bowel syndrome, bilateral ulnar impingement, a 
bilateral knee disorder, and a low back disability, for 
further development.  In May 2009, the Appeals Management 
Center in Washington, D.C. granted service connection sleep 
apnea (30%, from January 2005; 50%, from May 2006), irritable 
bowel syndrome (10%, from January 2005), cubital tunnel 
syndrome, right elbow (10%, from January 2005), cubital 
tunnel syndrome, left elbow (10%, from January 2005), 
degenerative joint disease of the left knee (0%, from January 
2005), a right knee disorder (0%, from January 2005), and 
degenerative joint disease of the lumbar spine (10%, from 
January 2005).  Because he has not appealed the ratings or 
effective dates assigned to these disabilities, no claim 
regarding these disorders is in appellate status at this 
time.  

The issue of entitlement to a compensable evaluation for 
allergic rhinitis/sinusitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current headache symptomatology is attributed to his 
service-connected rhinitis/sinusitis disorder; a separate and 
distinct chronic headache disorder is not currently shown.

2.  Restless leg syndrome is not currently shown.

3.  The Veteran's hemorrhoids are not large, thrombotic, or 
irreducible and do not involve excessive redundant tissue 
with frequent recurrences.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

2.  Restless leg syndrome was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).

3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code (DC) 7336 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability. When a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

Chronic Headache Disorder

Service treatment records demonstrate numerous complaints of 
headaches by the Veteran. For example, a May 1981 treatment 
note noted frontal headaches. He was diagnosed with 
bronchitis at that time.  Headaches were also noted in a May 
1982 treatment record; he was diagnosed with allergic 
rhinitis. Complaints of headaches, in a May 1982 report of 
medical history, were attributed to sinus congestion. He 
additionally reported headaches at a February 1983 treatment 
visit; he was diagnosed with sinusitis. Further complaints of 
frontal headaches were made at a February 1985 treatment 
visit; he was diagnosed with an upper respiratory infection. 
He complained of a sinus headache at a January 1991 treatment 
visit. 

Complaints of headaches were additionally made in an April 
1992 report of medical history.  He complained of headaches 
at an April 1985 treatment visit, and was diagnosed with 
sinusitis. He was diagnosed with an upper respiratory 
infection at February 1997 and December 1998 treatment 
visits; following complaints, that included headaches. 
Headaches reported in a November 1997 report of medical 
history were attributed to sinuses.  He was diagnosed with 
seasonal allergic rhinitis, in September 2001, following 
complaints which included headaches. Sinus headaches were 
also noted in a January 2003 report of medical history. 

The Board acknowledges that complaints of headaches have 
continued to be reported following separation from service.  
However, the Board notes that his headaches have been 
attributed to a service-connected disorder and are not 
considered a separate diagnosis for compensation purposes. 

A March 2005 VA examiner diagnosed the Veteran with chronic 
sinusitis with sinus headaches.  He was additionally 
diagnosed with headaches secondary to eye strain.  A November 
2008 VA examiner also considered his complaints of headaches 
and diagnosed the Veteran with recurrent sinusitis with sinus 
headaches.  The examiner noted that sinus headaches were 
common with sinusitis and that it was at least as likely as 
not, that his headaches were sinus headaches associated with 
sinusitis symptoms. 

This VA examiner additionally diagnosed the Veteran with 
allergic rhinitis with headaches.  The examiner noted that 
headaches were common with allergic rhinitis and that it was 
at least as likely as not that the Veteran's headaches were 
associated with allergic rhinitis symptoms.  Also, the 
examiner diagnosed the Veteran with eyestrain headaches which 
were deemed to be secondary to poor visual acuity, 
correctable with proper glasses.  

As such, the Veteran has not been diagnosed with a separate 
chronic headache disorder.  Rather, his headache 
symptomatology has been attributed to his service-connected 
rhinitis/sinusitis, and to non-service connected poor visual 
acuity.  The Board notes that refractive error of the eye is 
not a disease or injury for the purposes of VA compensation. 
38 C.F.R. § 3.303(c) (2008). 

For these reasons, separate service connection may not be 
established for chronic headaches as it would violate the 
rule against pyramiding.  38 C.F.R. § 4.14 (2008) (which 
stipulates that the evaluation of the same disability under 
various diagnoses is to be avoided).  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a 
chronic headache disorder. 

Restless Leg Syndrome

The Board notes that his January 2003 separation examination 
indicated a diagnosis of "possible restless legs syndrome." 
A definite medical diagnosis was not made. No other 
complaints, related to restless legs syndrome, were made in 
service.

A March 2005 VA examiner noted that, although the Veteran was 
told at his retirement physical that he may have this 
disorder, the VA examiner found no diagnostic treatment or 
testing for restless leg syndrome.  

The Veteran's legs were once again evaluated at a November 
2008 VA examination.  At that time, he indicated that his 
symptoms were much less dominant than they were during active 
duty and that he had not seen a doctor or discussed with a 
physician, restless leg syndrome.  He additionally reported 
that he had had no workup for the disorder, and that he was 
on no medication for the alleged disorder.  The examiner 
concluded that restless leg syndrome was not found on sleep 
study or documented in the c-file or medical records. 

Based on the above listed treatment records, the post-service 
evidence fails to contain a diagnoses of restless leg 
syndrome.  In this regard, the Board finds that restless leg 
syndrome has not been objectively demonstrated.  As such, the 
Veteran's claim of entitlement to service connection for this 
disorder must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer at 
225.  

Additional Considerations

With respect to these service connection claims, in addition 
to the absence of post-service diagnoses related to the 
claims on appeal, the evidence of record includes the 
Veteran's statements and sworn testimony asserting a 
continuity of pertinent symptomatology since service.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, in rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 
57.  

In this case, the Veteran maintained that he has experienced 
headaches and leg symptoms since service.  He is competent to 
report such symptoms (which come to him through his senses) 
because such actions require only personal knowledge.  Layno, 
6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported 
history of continued headache and leg symptomatology since 
active service, while competent, is nonetheless not credible.  
Significantly, his reported history of such continued 
symptoms since active service is inconsistent with the other 
evidence of record.  Indeed, despite these contentions, 
post-service medical records are negative for diagnosed 
restless leg syndrome and for a separately-diagnosed chronic 
headache disability (other than those headaches associated 
with the service-connected allergic rhinitis and sinusitis 
and the nonservice-connectable refractive eye error).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of such 
relevant diagnosed disabilities and finds that his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not been established 
here, either through the competent evidence or through his 
statements.  

II.  Compensable Rating for Hemorrhoids 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his hemorrhoids.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is claiming entitlement to an increased rating 
for hemorrhoids.  Throughout the rating period on appeal, he 
is assigned a noncompensable evaluation pursuant to DC 7336.  
Under that section, a 10 percent rating is warranted where 
the evidence indicates large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, DC 7336.  

At a March 2005 VA examination, the Veteran reported that he 
had one internal hemorrhoid and a small external hemorrhoid.  
He additionally indicated the use of an Anusol suppository, 
once in the past year, which relieved his symptoms.  At a 
July 2006 colonoscopy, he was diagnosed with small internal 
hemorrhoids.  At an August 2006 private treatment visit, he 
mentioned that in June he had experienced a "hemorrhoidal 
flare."  At another August 2006 private treatment visit he 
reported that he did not seem to respond as well to over-the-
counter treatments, so his physician prescribed him Anusol 
suppositories.  

He testified at his May 2008 BVA hearing that, since his 
retirement from the military, he has had less episodes of 
hemorrhoids because he was in better control of his diet.  He 
reported, however, that the episodes were somewhat more 
severe at times, requiring him to use prescription strength 
medication.  He testified that he had used these 
prescriptions twice in the last 3 years.  

His hemorrhoids were once again evaluated at a November 2008 
VA examination.  He reported bleeding approximately once a 
month and explained that the bleeding lasted for 
approximately 2 days.  He indicated the use of anal 
suppositories weekly, with fair results and no side effects.  
Upon examination, external hemorrhoids were noted on the 
right lateral position.  They were nonthrombosed. An anoscopy 
revealed no signs of anemia. 

Although he suffers from hemorrhoids, the competent evidence 
of record fails to demonstrate the presence of frequent large 
or thrombotic, irreducible, hemorrhoids with excessive 
redundant tissue.  Therefore, the criteria for a 10 percent 
evaluation, under DC 7336, have not been satisfied.  There 
are no other relevant diagnostic codes for consideration with 
respect to the Veteran's hemorrhoids claim.

In conclusion, there is no basis for assignment of a 
compensable evaluation for hemorrhoids for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to this issue, the Board has also considered the 
Veteran's statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's hemorrhoids disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
Veteran's hemorrhoids caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  At the 
November 2008 VA examination, the Veteran denied any 
hospitalization relating to his hemorrhoids.  Further, 
although the examiner noted that the Veteran's hemorrhoids 
prevented him from bending, stretching or lifting objects 
over 20 pounds, there was no indication he would be unable to 
work due to his hemorrhoids.  Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted.

III.  Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Compensable Rating For Hemorrhoids.  The Veteran's 
hemorrhoids claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in March 2005 and November 2008. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Service Connection For Headaches And Restless Leg Syndrome.  
With respect to his service connection claims, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in February 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
these matters.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Further, 
the Veteran submitted private treatment records.  In 
addition, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in May 2008.  As previously noted herein, 
a copy of the transcript of that hearing is of record.  

Next, specific medical opinions pertinent to the issues on 
appeal were obtained in March 2005 and November 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a chronic headache disorder is denied.

Service connection for restless leg syndrome is denied.

A compensable rating for hemorrhoids is denied. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's compensable rating claim for 
his service-connected allergic rhinitis/sinusitis. 

As indicated above, the Board remanded the appeal in 
September 2008, in part, for a VA examination to determine 
the current severity of his allergic rhinitis/sinusitis.  
Although he was afforded an appropriate VA examination, no 
further action was undertaken with respect to this issue.  
That is, the AMC did not readjudicate the claim or promulgate 
a supplemental statement of the case (SSOC), as had been 
requested by the Board in its September 2008 Remand.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand. Where the remand orders are not complied with, the 
Board errs in failing to insure compliance. Stegall v. West, 
11 Vet. App. 268 (1998). Because there was not complete 
compliance with the remand instructions, the Board is 
compelled to remand the appeal for appropriate adjudicatory 
consideration of his claim and the promulgation of an SSOC. 
Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2008).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's compensable 
rating claim for his service-connected 
allergic rhinitis/sinusitis.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


